Exhibit 10.1

June 1, 2006

Harold Zeitz

Dear Harold:

I am extremely pleased to offer you employment at RealNetworks, Inc. (Real) as
Senior Vice President, Media Software & Services, reporting to me, Rob Glaser,
Chairman and CEO. Your start date will be determined at a later date. As you
know this offer is contingent upon the receipt of approval from the Board of
Directors compensation Committee. This will not become a binding agreement until
we receive Board resolution and approval.

This offer is for a full-time, exempt, regular position with Real. Your
responsibilities will be as directed by Real. You will be paid a monthly salary,
which is equivalent on an annualized basis to $270,000.00 (subject to normal
withholdings), payable semi-monthly in accordance with our normal payroll
procedures. You are eligible to earn an annual bonus of up to 45% of your base
salary. As such, you are eligible to earn $121,500.00 based on meeting MBO
target goals, for an annual target total compensation of $391,500.00 if you
succeed in meeting your MBO target goals.

A sign on bonus of $60,000.00 will be paid to you in two equal installments of
$30,000.00 each: the first installment will be paid within thirty (30) days of
the commencement of your employment with Real, the second installment will be
paid at your six (6) month day anniversary date. These payments are taxable
income. In the event that your employment with Real is terminated for cause or
you resign within twelve (12) months of the date of either payment, you must
return to Real the entire payment installment you received. For example, if your
employment were terminated under such circumstances nine months after receiving
the first payment, and 3 months after receiving the second payment, you would be
required to repay $60,000.00 to Real. By signing below, you agree that if your
employment is terminated under such circumstances you must reimburse the
appropriate payment to Real in full prior to your termination date. In the event
that you have not done so, you agree that Real may deduct the balance due from
your final paycheck.

You will also earn equity in Real under the terms of Real’s 2005 Stock Incentive
Plan. Upon the start of your employment, you will be eligible for options on
200,000 shares, which will begin vesting on your hire date according to the
vesting rules, and all other provisions contained in the Plan. Your stock
options will be granted on the date the Compensation Committee of the Company’s
Board of Directors approves the grant of the option (the “Grant Date”). The
exercise price of the stock options granted to you shall be equal to the fair
market value of Real’s Common Stock on the Grant Date. Fair market value shall
equal the last sales price for shares of Real’s Common Stock on the Grant Date
as reported by the NASDAQ National Market. Please be aware that unvested stock
is forfeited upon termination of employment.

You will be regarded as a key employee under certain federal regulations
governing family and medical leave. This status will require that you work
closely with us in planning if you develop a need for family or medical leave.

You will accrue paid vacation at a rate equivalent to 144 hours per year
(18 days) and will receive paid holidays, paid sick leave, and, upon
satisfaction of any eligibility or waiting requirements, medical/dental
coverage, 401K participation, disability and life insurance coverage, employee
stock purchase plan participation and other benefits (‘Benefits’) as described
in the Real Employee Handbook, Benefit Plan descriptions, and Real policies, as
they may be amended from time to time.  All of these Benefits are subject to
change upon notice from Real.

It is our policy that employees may not use or disclose confidential information
or trade secrets obtained from any source or during any prior employment. Real
requires employees to abide by all contractual and legal obligations they may
have to prior employers or others, such as limits on disclosure of information
or competition. Prior to signing this letter, you must inform us if you are
subject to any such obligations that would prevent you from working at Real in
your intended capacity or that would otherwise restrict you in the performance
of your services to Real. Violation of this requirement may result in
termination of your employment with Real. By signing this letter, you further
agree that you will not bring to Real any confidential documents of another, nor
disclose any confidential information of another, and that you will comply fully
with these requirements.

Our employment relationship will be terminable at will, which means that either
you or Real may terminate your employment at any time and for any reason or no
reason, subject only to the provisions below describing your obligation to
provide Real with notice, and Real’s obligation to make certain payments if Real
terminates your employment for reasons other than cause. Your right to receive
these payments described below are subject to and conditioned upon your signing
a valid general and complete release of all claims (except those relating to
Real’s payment obligations under this letter agreement) against Real (and its
related entities and persons) in a form provided by Real.

You agree that you will provide Real six (6) months notice prior to terminating
your employment. After receipt of such notice Real may, at its election, direct
you to continue your work for Real for any period up to six (6) months from the
date of such notice, at your then-current base salary. In consideration for
fulfilling the foregoing notice provision, Real will pay you a severance payment
equal to six (6) months of your then-current base salary at the conclusion of
your employment with Real.

In the event that Real decides to terminate your employment without cause, Real
may require you to stay for up to six months to transition your
responsibilities. After this transition period, in consideration for fulfilling
the foregoing transition requirement, Real will pay you a severance of
(6) months of your then-current base salary upon the termination of your
employment.

This offer is contingent on: (i) you providing evidence of employability as
required by federal law (which includes providing Real within 3 days after your
employment commences with acceptable evidence of your identity and US employment
eligibility), (ii) Real receiving acceptable results from any background check
or reference check, and (iii) you signing Real’s Development, Confidentiality
and Noncompetition Agreement, attached hereto.

REAL PROVIDES EQUAL OPPORTUNITY IN EMPLOYMENT AND WILL ADMINISTER ITS POLICIES
WITH REGARD TO RECRUITMENT, TRAINING, PROMOTION, TRANSFER, DEMOTION, LAYOFF,
TERMINATION, COMPENSATION AND BENEFITS WITHOUT REGARD TO RACE, RELIGION, COLOR,
NATIONAL ORIGIN, CITIZENSHIP, MARITAL STATUS, SEX, SEXUAL ORIENTATION, AGE,
DISABILITY OR STATUS AS A DISABLED VETERAN OR VETERAN OF THE VIETNAM ERA OR ANY
OTHER CHARACTERISTIC OR STATUS PROTECTED BY APPLICABLE LAW.

This letter and the Development and Confidentiality Agreement, the 2005 Stock
Incentive Plan, and your Stock Option Agreement, contain the entire agreement
between you and Real, and supercede all prior oral and written discussion,
agreements and understandings. This letter may not be modified except in writing
signed by both you and Real. Any disputes regarding this letter or your
employment with Real shall be governed by and construed in accordance with the
laws of the State of Washington. If any provision of this letter is deemed to be
invalid or unenforceable, at Real’s option, the remaining terms shall continue
in full force and effect.

1

This offer is valid until June 2, 2006. We are excited about the prospect of you
joining RealNetworks, Inc. and look forward to working with you. Please call us
if you have questions about this offer letter.

Sincerely,

/s/ Rob Glaser

Rob Glaser
Chairman and CEO
RealNetworks, Inc.

I have read and agree to the terms of employment contained in this offer letter
and the attached Development and Confidentiality Agreement, which represent a
full, complete and fair statement of the offer of employment made to me by
RealNetworks, Inc.

         
Harold Zeitz:
      /s/ Harold Zeitz
 
         
   
 
       
Date:
  6/1/06  

 
       
 
       

2

REALNETWORKS, INC.
DEVELOPMENT, CONFIDENTIALITY AND NONCOMPETITION AGREEMENT

THIS AGREEMENT is made and entered into on this, the 1st of June, 2006, by and
between RealNetworks, Inc. (“Real”) and Harold Zeitz (“You”). “Real” means
RealNetworks, Inc. and all of its present and future subsidiaries and related
entities including partnerships in which Real is a member.

In consideration of your employment, compensation, benefits, access to Real
training, Trade Secrets and Confidential Information, and the mutual promises
made herein, you and Real agree as follows:



1.   Company Property. “Company Property” means all records, files, notebooks,
manuals, objects, devices, supplies, materials, recordings, drawings, models,
computer programs, prototypes, equipment, inventory and other materials, or
copies thereof, in electronic or paper form, that have been created, used or
obtained by Real, as well as Trade Secrets, Confidential Information and
Employee Developments and all business revenues and fees produced or transacted
through your efforts. You agree that all Company Property is and shall remain
the property of Real. You will preserve and use the Company Property only for
the benefit of Real and the Real business, and you will return all Company
Property to Real upon Real request or upon termination of your employment
(whether voluntary or involuntary).



2.   Confidential Information and Employee Developments.

As used in this Agreement, the following terms shall have the meanings shown.

“Employee Development” means all technological, financial and operating ideas,
processes, and materials, including all inventions, discoveries, concepts,
ideas, enhancements to existing technology or business processes, computer
program ideas and expressions, computer circuit designs, computer hardware
concepts and implementations, formulae, algorithms, techniques, written
materials, graphics, photographs, literary works, and any other ideas or
original works of authorship relating to software or hardware development that
you may develop or conceive of while employed by Real, alone or with others and
which (i) relate directly to Real’s actual or demonstrably anticipated business
or (ii) incorporate or are developed using Trade Secrets or Confidential
Information or (iii) are conceived or developed with use of any Real equipment,
supplies or facilities including Real personnel or (iv) result from work
performed by you for Real, regardless of whether it is technically eligible for
protection under patent, copyright, or trade secret law.

“Trade Secret” means the whole or any portion of any scientific or technical
information that is valuable and not generally known to competitors of Real.
Trade Secrets include without limitation the specialized information and
technology that Real may develop or acquire with respect to program materials
(including without limitation program and project ideas, source and object code,
Codecs, program listings, programming notes and documentation, flow-charts, and
system and user documentation), system designs, operating processes, know-how,
equipment designs, blue prints and product specifications.

“Confidential Information” means any data or information, other than Trade
Secrets, which has been discovered, developed (including information conceived
or developed by you) or has otherwise become known to Real, including any
parent, subsidiary, predecessor, successor or otherwise affiliated company
(“Real Company”), that is material to Real Company and not generally known to
the public. Confidential Information includes without limitation:

i. Sales records, profits and performance reports, pricing manuals and lists,
sales manuals and lists, training materials, selling and pricing procedures, and
financing methods of Real Company.
ii. Customer lists or accounts, special requirements of particular customers,
and current and anticipated requirements of customers generally for the products
of Real Company;
iii. Research and development and specifications of any new products or lines of
business under development or consideration;
iv. Sources of supply of integrated components and materials used for
production, assembly, and packaging by Real Company, and the quality, price, and
usage of such components and materials;
v. Marketing plans, strategies, sales and product development data, and
inventions;
vi. Business plans and internal financial statements and projections of Real
Company; and
vii. Personnel related information such as employees’ compensation, performance
reviews, or other individually identifiable information.

You recognize and acknowledge that Real Company is engaged in a continuous
program of research, development and production respecting its software
products, its other business opportunities and for its customers. Important
assets of Real Company are its Confidential Information, Trade Secrets and
Employee Developments. You recognize that Real Company has a vital and
substantial interest in maintaining confidentiality of Trade Secrets and
Confidential Information to maintain a stable work force, continuing positive
business relationships and minimizing damage to or interference with business.
You also recognize and acknowledge that your employment exposes you to
programming, concepts, designs and other information proprietary to Real Company
and third parties with who Real does business, and creates a relationship of
trust and confidence between you and Real with respect to any such information.

Obligations with Respect to Employee Developments. All Employee Developments
shall be considered works made for hire by you for Real and prepared within the
scope of your employment. Under U.S. Copyright Law, all such materials shall,
upon creation, be owned exclusively by Real. To the extent that any such
material, under applicable law, shall be deemed not to be works made for hire,
you hereby assign to Real all right, title and interest in and to such
materials, in the United States and foreign countries, without further
consideration, and Real shall be entitled to register and hold in its own name
all copyrights, patents and trademarks in respect to such materials. You agree
to promptly and completely disclose in writing to Real details of all original
works of your authorship, discoveries, concepts, or ideas. You agree to apply,
at Real’s request and expense, for any patent or other legal protection of
Employee Developments and to sign and deliver any applications, assignments or
other documents as Real may reasonably require. Real shall have the exclusive
right to all Employee Developments without additional consideration to you,
including but not limited to the right to own, make, use, sell, have made, rent,
lease, lend, copy, prepare derivative works of, perform or display publicly.

You Own Personal Inventions. You shall not be required to assign to Real any of
your rights in any personal invention you developed entirely on your own time
without using Real’s equipment, supplies, facilities, Trade Secrets or
Confidential Information, except for those inventions that either: (1) relate at
the time of conception or reduction to practice of the invention directly to
Real’s actual or demonstrably anticipated business or (2) result from any work
performed by you for Real. You acknowledge notice by Real that the prior
paragraph does not apply to any personal invention as described in this
paragraph. You agree that this satisfies the requirements of Washington state
law.

Restrictions on Use and Disclosure of Trade Secrets and Confidential
Information. During your employment with Real and for so long thereafter as the
information remains a Trade Secret or Confidential Information, you shall not
use, reproduce, disclose, or permit any person to obtain or use any Trade Secret
or Confidential Information of Real (whether or not it is in written or tangible
form), except as specifically authorized in writing by Real. You shall use the
highest degree of care in safeguarding Trade Secrets and Confidential
Information against loss, theft, or other inadvertent disclosure. You further
agree that any Trade Secrets, Confidential Information, copyrightable works or
materials or copies of them that enter into your possession, by reason of
employment, are the sole property of Real and shall not be used in any manner
adverse to Real’s best interests. You agree not to remove any Confidential
Information or Trade Secret from Real’s premises except in pursuit of Real’s
business.

Upon Real’s request at any time, or upon your termination of employment (whether
voluntary or involuntary), you shall deliver to Real, and shall not retain for
your own or another’s use, any and all originals or copies of Employee
Developments, Trade Secrets, Confidential Information and Company Property. Your
obligations under this Agreement supplement and do not supersede or limit other
obligations you have to Real or rights or remedies of Real including without
limitation those under the Washington Uniform Trade Secrets Act.



3.   Your Warranties. You agree to perform at all times faithfully,
industriously and to the best of your ability all duties and functions
consistent with your position and to abide by any general employment guidelines
or policies adopted by Real. You acknowledge that your employment is in no way
conditioned upon your disclosure to Real of confidential information or trade
secrets of others, and you agree not to improperly obtain, disclose to Real, or
induce Real to use, any confidential information or trade secrets belonging to
any third party. You represent that the execution of this Agreement, your
employment with Real, and the performance of your proposed duties to Real will
not violate any agreements or obligations you may have to any former employer or
third party and you are not subject to any restrictions which would prevent or
limit you from carrying out your duties for Real.



4.   Non-Competition. You acknowledge that Real is engaged in a highly
competitive business and that by virtue of the position in which you are
employed, you will perform services that are of competitive value to Real and
which if used in competition with Real could cause it serious harm. Therefore,
you agree not to work for any Competitor during your employment with Real
(including after work hours, weekends and vacation time), even if only
organizational assistance or limited consultation is involved. During your
employment with Real, you agree not to publish, design or develop computer
software that competes with Real software products (either existing or under
development). Further, you agree that for a period of one (1) year after the
termination of your employment with Real, whether voluntary or not, you will not
directly or indirectly be employed by, own, manage, consult with or join any
business or entity that is in competition with Real or with products or services
produced, sold or in development by Real during the term of your employment.
Ownership of 1% or less of the stock (publicly or privately held) of a
competitor of Real shall not be a breach of this paragraph. You acknowledge that
Real competes in a global marketplace and that the duration and scope of this
noncompetition provision is reasonable and necessary to protect Real interests.
You authorize a court to restrict you to the maximum extent allowed.



5.   Nonsolicitation. You recognize that Real’s workforce is a vital part of its
business. You agree that for a period of one (1) year after your employment
ends, whether voluntarily or not, you will not induce or attempt to influence,
directly or indirectly, any employee of Real to terminate his/her employment
with Real or to work for you or any other entity. You agree that this means you
will not identify to a third party Real employees as potential candidates for
employment. You further agree not to, directly or indirectly, solicit or assist
in soliciting orders from any current or known prospective customers or to
encourage them to terminate their business relationship or negotiations with
Real.



6.   Return of Property. You represent that you will return to Real all
company-owned property in your possession or control, including but not limited
to credit cards, keys, access cards, company-owned equipment, computers and
related equipment, customer lists, files, memoranda, documents, price lists, and
all other trade secrets and/or confidential Real information, and all copies
thereof, whether in electronic or other form.



7.   Deductions from Pay. You authorize Real to deduct from your compensation
the value of any Company Property not returned or the amount of any sums owed to
Real by you, and you release Real from any claims based upon such withholding.



8.   Miscellaneous. This Agreement together with the terms of your offer letter
constitute the complete and entire agreement between us, and supersedes and
cancels all prior understandings, correspondence and agreements, oral and
written, express or implied, between us relating to the subject matter hereof.
This Agreement can only be amended or waived by a written document signed by
Real and you. The waiver of any breach of this Agreement or the failure to
enforce any provision shall not waive any later breach. Real and you both
consent to the other giving third parties notification of the existence and
terms of this Agreement. This Agreement shall become effective only when
executed by Real and then shall be binding upon and inure to the benefit of Real
and you, and each of our successors, assigns, heirs or legal representatives,
except that you may not assign or delegate any rights or duties under this
Agreement. This Agreement will be interpreted and enforced in accordance with
the laws of the State of Washington as applied to agreements made and performed
in Washington, without regard to the State’s conflict of laws provisions.
Jurisdiction and venue in any proceeding either at law or in equity, of or
relating to this Agreement shall be in King County, Washington. You agree that
Real may be irreparably harmed by a breach by you of this Agreement, that
adequate remedies may not exist in law, and that Real shall be entitled to bring
an action for a preliminary or permanent injunction or restraining order to
enforce this Agreement. You acknowledge that your experience and capabilities
are such that an injunction to enforce this Agreement will not prevent you from
earning a reasonable livelihood. Your claims against Real shall not be a defense
to Real’s enforcement of this Agreement. In case any term in this Agreement
shall be held invalid, illegal or unenforceable in whole or in part, the
validity of the remaining terms of the Agreement shall not be affected.

You acknowledge that you have read this Agreement, have had an opportunity to
have it explained to you, understand its provisions and have received an exact
copy of it for your records. You further understand that your employment
relationship with Real is at will and nothing in this Agreement suggests or
signifies otherwise.

IN WITNESS WHEREOF, the parties have executed this Agreement the day and year
first written above.

      REALNETWORKS, INC.   EMPLOYEE
By: /s/ Jim Lambert
  Signature: /s/ Harold Zeitz
 
   
 
   
Name: Jim Lambert
  Printed Name: Harold Zeitz
 
   
 
   
Title: Sr. Director Staffing
  Social Security Number:      
 
   
 
   

3